Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

			      ATTACHMENT TO ADVISORY ACTION
	Newly recited acid-reactive fillers (supported by page 7) of claims 17 and 22 after the final rejection would require at least further consideration and thus the after final amendment will not be entered.  It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously cancelled claims (MPEP 714.13).
	
As to the rejection of claims 17-27 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu et al (US 7,393,882):  
The examiner’s response as to the newly recited acid-reactive fillers would not be needed since the after final amendment is being denied of entry, but the examiner adds the following for applicant’s sake. 
Applicant simply asserts that Wu et al do not disclose or otherwise mention the newly recited acid-reactive fillers (supported by page 7) of claims 17 and 22.  The instant page 7 teaches that the acid-reactive fillers includes fluoroaluminosilicate (FAS) glasses and Wu et al further teach the fluoroaluminosilicate (FAS) as a preferred optional additive at bottom of col. 13 since it would provide the benefit of long-term release of fluoride in use which would provide anti-cavity protection inherently.  But, the examiner would need to make further obvious rejection (i.e. reopening of prosecution  acid-reactive fillers is not of the record) by entering the after final amendment which would be improper at this time.
The final rejection is maintained.

As to the rejection of claims 17-27 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kangas et al (US 7,361,216) and Wu et al (US 2003/0181541 A1):
Applicant states that Wu et al generally teach that the surface area of fillers used herein can be up to 150 m2/g which would include greater than, less than or equal to the 65 m2/g that is recited in the claims.  Thus, applicant asserts that the instant surface area of fillers would not be obvious.  Basically applicant admits overlapping ranges which had been decided by courts as being obvious absent showing otherwise.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05.
The existence of overlapping or encompassing ranges shifts the burden to the applicant to show that his invention would have not been obvious.  In re Peterson, 315 F.3d at 1330 (Fed. Cir. 2003).
In cases involving overlapping ranges, we and our predecessor court have consistently held that even a slight overlap in range establishes a prima facie case of obviousness.  In re Schaumann, 572 F.2d 312, 315 (CCPA 1978): see also In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).


	As to the rejection of claims 17-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teramae et al (US 2002/0022677 A1) in view of Kangas et al (US 7,361,216):
	Applicant states that Teramae et al teach fillers having primary particle sizes up to 250 nm as opposed to the definition of nanoparticles having a maximum size of 200 nm taught in specification.  Thus, applicant asserts that any aggregates of such particles are therefore not “nanoclusters” as that term is defined in this specification.  Teramae et al teach the primary particle sizes up to 250 nm as well as preferred 5-100 nm in [0033].  Applicant further asserts that Teramae et al does not teach the requisite surface area, but Teramae et al teach that the aggregates have a BET specific surface area of 50-500 m2/g in abstract which would overlap the instant surface area.  Thus, such overlapping ranges would be make the instant surface area obvious and Teramae et al further teach a preferred surface area of 80-400 m2/g in [0033].  Thus, broad overlapping ranges taught by Teramae et al would make the instant fillers obvious even without considering the preferred ranges taught by Teramae et al and see the above cited case laws.  The preferred ranges taught by Teramae et al would meet the instant fillers.
	The final rejection is maintained.

All Double Patenting Rejections are maintained since the after final amendment will not be entered at this time and applicant failed to submit a terminal disclaimer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/March 17, 2021                                   /TAE H YOON/                                                                    Primary Examiner, Art Unit 1762